DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed May 5, 2022, are acknowledged. Claim 1 is amended, Claim 13 is cancelled, and Claim 46 is new. No new matter has been added. Claims 1-2, 5-7 and 9-12, 14 and 46 are currently pending and considered in this office action.
Declaration
The Declaration of Stephen Roberts, a named inventor of the instantly claimed invention, under 37 CFR 1.132 filed May 5, 2022, in conjunction with the new claim amendments requiring a more limited composition, specifically with the translational phrase, “consisting of”, is sufficient to overcome the rejections of claim 1, and dependent claims thereof, based upon Park, as well as those based upon Bergstrom in view of Park, as set forth in the last Office action because: 
As noted in the Declaration, both Bergstrom and Park require elements which are excluded from and outside the scope of the newly amended claimed composition.
Regarding Declarant’s arguments that incidental impurity elements of a reference are highly likely to fall outside the acceptable concentration ranges of the claimed composition, these arguments were not found persuasive. 
Declarant suggests that common incidental impurity levels of Nb in steel are 0.04% or higher, and that after melting to form an ingot, Nb values are 0.015-0.03%. However, Declarant provides no factual support to back up these claims, or to show that these incidental impurities of greater than 0.04% Nb are a pervasive problem found in most steels such that one of ordinary skill in the art should expect them in all steel invention disclosures wherein Nb is not disclosed as an element. Additionally, Declarant admits that higher grade pure iron may help obtain lower and more consistent impurity levels of Nb. It would be obvious to one of ordinary skill in the art to obtain as low of an impurity level concentration as possible, and it would be obvious to use higher grade starting materials to do so. Therefore, these particular arguments were not found persuasive. 
However, as stated above, the amendments to the claims, and thus the amendments to the claimed composition and the arguments of the Declarant accompanying these amendments, are sufficient to overcome the rejections set forth in the last office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9-12, 14 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom (US 20030086808 A1). 
	Regarding Claims 1-2, 5-6, 9-11 and 46, Sundstrom discloses a steel consisting, in mass %: 
0.005 to 0.015% carbon, and further (Claim 5) 0.005 to 0.0145% carbon (see para. [0027]); 
0.05 to 0.35% silicon, and further (Claim 6) 0.05 to 0.30% carbon (see para. [0028]); 
7.45 to 8.4% nickel, and further (Claim 2) 7.5% or more nickel (see para. [0031]); 
1.00% or less manganese (see para. [0029]); 
0.025% or less sulphur, and further (Claim 9) 0.010% ore less sulphur (see para. [0035]); 
24.0 to 26.0% chromium (see para. [0030]); 
0.50 to 1.00% copper (see para. [0038]); 
3.0 to 4.0% molybdenum (see para. [0032]); 
0.75% or less cobalt (see para. [0036]); 
0.015% or less aluminum, and further (Claim 11) 0.010% or less aluminum (see para. [0040]); 
0.20 to 0.30% nitrogen, and further (Claim 46) 0.20% to less than 0.30% nitrogen (see para. [0033]); 
0.50 to 0.85% tungsten, and further (Claim 10) 0.64 to 0.84% tungsten (see para. [0037]); 
the balance being iron and incidental impurities (see para. [0026]).
Sundstrom is silent towards Nb and P, and therefore one of ordinary skill in the art would appreciate the values of these elements to be 0% or an incidental impurity, and therefore within the claimed ranges of 0.030% or less phosphorous and 0.010% or less niobium.
Sundstrom discloses wherein the contents of Ru and Ca may be 0wt%, which reads on the claimed language ‘consisting of’. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 12, Sundstrom expressly discloses wherein the sigma phase is an undesired phase which is detrimental and causes deteriorated corrosion resistance and poor workability (see para. [0013]). Sundstrom also discloses wherein inventive steels comprise no sigma phase (see Table 11 and para. [0063] wherein 1 represents no sigma phase). 
Additionally, it would be obvious to one of ordinary skill in the art to eliminate a detrimental and undesired phase such as sigma, as taught by Sundstrom, such that the content of that phase was as low as possible in the steel. It would be obvious to one of ordinary skill in the art to achieve an amount of sigma phase that was a low as possible, desirably 0% as taught by Sundstrom, for the steel of Sundstrom. One would be motivated to have 0%, or an amount of sigma phase within the claimed range of 0.25% or less, in order to have a steel which had superior workability and corrosion resistance (see teaching by Sundstrom, para. [0013]). 

Regarding Claim 14, Sundstrom does not disclose wherein the steel has an average impact strength at ½ T of 100J or more and a minimum of three tests of 80 J or more as measured by ASTM E23, 2012-C at -46C.
However, it would obvious to one of ordinary skill in the art that the steel of Sundstrom would comprise the claimed impact values because the composition (see Claim 1 above) and microstructure (duplex steel of austenite and ferrite - see para. [0001] of Sundstrom, with little to no sigma phase – see Claim 12 above and para. [0013] and [0063] of Sundstrom) are identical to that which is claimed. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom (US 20030086808 A1), as applied to Claim 1 above, in further view of Choi (US 20170326628 A1).
	Regarding Claim 7, Sundstrom is silent towards a content of Nb.
Choi discloses a similar invention for a duplex stainless steel wherein Nb is within the range of 0.001-0.05wt% in order to improve corrosion resistance while balancing for manufacturing cost and surface breakage during processing (see para. [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Nb, such as an amount within the claimed range of 0.002-0.01wt%, as taught by Choi, for the invention disclosed by Sundstrom. One would be motivated to include Nb in order to further improve corrosion resistance, particularly during welding, and to balance for manufacturing cost and surface breakage during processing and rolling (see para. [0057] of Choi).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claim 14 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom, as applied to Claim 1 above, and Bergstrom (previously cited, US 20010031217 A). 
Regarding Claim 14, Sundstrom discloses impact values of at least 100J at room temperature (see para. [0053]), but does not disclose wherein the steel has an average impact strength of 100J or more and a minimum of three tests of 80 J or more at -46C.
Bergstrom teaches a similarly compositioned steel which comprises substantially identical mechanical properties as Sundstrom (see Table 4 of Sundstrom and see Table 3 of Bergstrom; see also overlapping impact values at room temperature in Table 5 of Sundstrom and Table 4 of Bergstrom). 
Bergstrom further teaches the claimed impact values at -46C (“good impact strength down to -46C at least 50J” [0009]; see Table 4, “impact toughness at…-46C as average of 3 tests”, Table 4 shows impact values such as 237J, 190J, 125J, 238J, 253J and 112J for particular heat treatments). Bergstrom does not specifically disclose wherein the impact values are obtained at ½ T or as measured by ASTM E23, 2012-C; however, it would obvious to one of ordinary skill in the art that the values would read on the claimed range when measured by another method. Additionally, it would be obvious to one of ordinary skill in the art to perform impact tests at ½ the specimen thickness, as is well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the invention of Sundstrom comprise the claimed impact properties at -46C, as demonstrated and taught by Bergstrom, because the other mechanical properties of Bergstrom and Sundstrom and substantially identical, and because the composition and microstructure of Sundstrom are the same as that which is claimed. Additionally, it would be obvious to one of ordinary skill in the art to apply the heat treatments of Bergstrom to Sundstrom in order to achieve the higher impact values of Bergstrom, to which by far exceed the minimum claimed impact values.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Response to Arguments
Applicant’s arguments, filed May 5, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Park and over Park in view of Bergstrom, have been fully considered and are persuasive in view of Applicant’s amendments to the claims limiting the composition with the claim language ‘consisting of’.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sundstrom, Sundstrom in view of Choi (Claim 7), and alternatively Sundstrom in view of Bergstrom (Claim 14), as detailed above.
Applicant’s arguments directed towards Park or Bergstrom as a primary reference are deemed moot in view of the new grounds of rejection.

Applicant argues that the absence of disclosure of particular elements in a reference does not equate to 0% concentration, and Applicant argues that elements assumed to be incidental impurities may be outside the claimed compositional ranges. 
These arguments are not found persuasive.
Examiner maintains that if an element is not specifically disclosed in the composition, one of ordinary skill in the art would appreciate that it has not been added. Examiner maintains that if such an element were present as an incidental impurity, it would be obvious to one of ordinary skill in the art to keep the concentration levels of an impurity to be as close to 0wt% as possible. While the declaration is appreciated, there is no factual support that one of ordinary skill in the art would reasonably assume that disclosed incidental impurities, or an undisclosed element, would exist within a steel (for example those of the currently applied primary references) such that its concentration levels would be outside a claimed range for a desired element of another invention. On the contrary, one of ordinary skill in the art would necessarily appreciate that an inventor’s lack of disclosure for a specific element would mean that that element is not intended to be present and is 0%, or as close to 0% as possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735